Mr. Justice Douglas,
dissenting in part.
Texas was admitted to the Union in 1845 (9 Stat. 108) pursuant to a prior Joint Resolution (5 Stat. 797) which reserved for adjustment by the United States “all questions of boundary that may arise with other governments.” Texas as early as 1836 had claimed, as the opinion of the Court shows, a seaward boundary of “three leagues from land.” Such a claim conflicted with our national policy in the Gulf, since the United States before then had in treaties with Spain (8 Stat. 252) and with Mexico (8 Stat. 372) described the boundaries between the two countries west of the Mississippi as commencing “on the Gulf of Mexico, at the mouth of the river Sabine, in the sea.” Moreover the Convention of 1838 to establish the boundary between the United States and Texas (8 Stat. 511) agreed to the running and marking of “that portion of the said boundary which extends from *102the mouth of the Sabine, where that river enters the Gulph of Mexico, to the Red River.” Certainly in that Convention Texas was not going so far as to claim, as she had earlier, “three leagues” into the Gulf.
I agree with the Court that there was nothing done at or subsequent to that time to approve the Texas claim to three leagues from land unless it be the Treaty of Guadalupe Hidalgo signed on February 2, 1848, 9 Stat. 922, by the Unitéd States and Mexico and which, inter alia, fixed the “boundary line between the two republics” in the Gulf of Mexico “three leagues from land, opposite the mouth of the Rio Grande.” Can we say that the United States sat at that conference table negotiating for Texas and her boundary claim? Was the seaward boundary once claimed by Texas now claimed by the United States in recognition that Texas owned it?
There is not a word in the history of the negotiations to indicate that the United States had moral or legal claim to the three-league belt because of the earlier claim of Texas. There is no suggestion that the United States claimed derivatively from the right of Texas and thus upheld the position of Texas, approving the claim made by Texas in 1836. There is not a word indicating that the Treaty of 1848 was in form or in essence an undertaking by Congress to fix the boundaries of Texas under the 1838 Convention.
The terms of the 1838 Convention do not support any such construction for, as I have said, that Convention fixed the boundary as extending “from the mouth of the Sabine, where that river enters the Gulph of Mexico,” not “three leagues” seaward of that point. To conclude, therefore, that the Treaty of Guadalupe Hidalgo was intended to fix the land and sea boundaries of Texas in accordance with the Texas Boundary Act of 1836 is to indulge in mental gymnastics beyond my capacities. The agreement by the United States to fix the bound*103aries of Texas was not contained in the unilateral act of Texas reflected' in her 1836 statute but by the Convention of 1838 which required the seaward boundary to extend from “the mouth of the Sabine, where that river enters the Gulph of Mexico.” The obligation in this Convention thus is at war with any inference that the seaward boundary was to be “three leagues” from shore. Cf. United States v. Texas, 162 U. S. 1, 32.
While the 1838 Convention failed to include any seaward territory, a Joint Commission appointed to make the survey pursuant to the 1838 Convention actually marked the boundary between the United States and the Republic of Texas at the mouth of the Sabine River — not three leagues into the Gulf of Mexico.1
It is true that the Joint Resolution of 1845 (5 Stat. 797) called for the formation of Texas “subject to the adjustment by this government of all questions of boundary that may arise with other governments.” But the situation envisaged by that clause soon changed. The Mexican war broke out in 1846; and the Treaty of Guadalupe Hidalgo finally brought it to a close. By the time the treaty negotiations started the United States was thinking in new dimensions. The problem was no longer finding and establishing what the Texas boundaries had been. We then put that question to one side. The instructions to *104our representative, Nicholas P. Trist, which included a projet of the Treaty, read in part, “The extension of our boundaries over New Mexico and Upper California, for a sum not exceeding twenty millions of dollars, is to be considered a sine qua non of any treaty. You may modify, change, or omit the other terms of the pro jet if needful, but not so as to interfere with this ultimatum.”2 If Lower California was included, Trist was authorized to pay up to $25,000,000.3 Trist recorded at his first conference with the Mexican Commissioners that “our claim for extension of territory” was placed “on the ground of indemnity for the expenses of the war.” 4 The acquisition of territory from Mexico as indemnity was repeated over and again by President Polk in his message of December 7, 1847.5 Thus he said, “. . . if no Mexican territory was acquired, no indemnity could be obtained.” 6 Again, “[tjhe doctrine of no territory is the doctrine of no indemnity.” 7 And what he went on to say should remove any doubts about the nature of the controversy with Mexico. First, it will be apparent from what follows that “three leagues” were not a part of his thinking when it came to the seaward boundary. Second, it is obvious that *105the sole preoccupation was with the acquisition of land from Mexico.8
“The commissioner of the United States was authorized to agree to the establishment of the Rio Grande as the boundary, from, its entrance into the Gulf to its intersection with the southern boundary of New Mexico, in north latitude about thirty-two degrees', and to obtain a cession to the United States of the provinces of New Mexico and the Californias, and the privilege of the right of way across the isthmus of Tehuantepec. The boundary of the Rio Grande, and the cession to the United States of New Mexico and Upper California, constituted an ultimatum which our commissioner was, under no circumstances, to yield.
“That it might be manifest not only to Mexico, but to all other nations, that the United States were not disposed to take advantage of a feeble power, by insisting upon wresting from her all the other provinces, including many of her principal towns and cities, which we had conquered and held in our military occupation, but were willing to conclude a treaty in a spirit of liberality, our commissioner was authorized to stipulate for the restoration to Mexico of all our other conquests.
“As the territory to be acquired by the boundary proposed might be estimated to be of greater value than a fair equivalent for our just demands, our commissioner was authorized to stipulate for the payment of such additional pecuniary consideration as was deemed reasonable.” (Italics added.)
And when the Treaty had been ratified by both countries and President Polk reported to Congress, he did not speak of settlement of any boundaries of the former State *106of Texas. He stated, “The extensive and valuable territories ceded by Mexico to the United States constitute indemnity for the past.” 9 And he expounded on the valued additions of New Mexico and Upper California to our domain.10 There is no mention of any settlement of any claim of Texas to a seaward boundary “three leagues” off shore. Nor is there any reference to any boundary settlement based on old Texas claims. This is not surprising, for the Treaty of Guadalupe Hidalgo was part of our empire building, not the determination of old boundaries.
The Treaty of Guadalupe Hidalgo has until now never been considered to have played any part in determining any Texan boundary question. As stated by the Court in United States v. Texas, 162 U. S. 1, the boundary question was resolved by the Act of September 9,1850 (9 Stat. 446). After quoting the 1836 Act by which Texas claimed “three leagues from land” as her seaward border, the Court went on to say:
“This boundary had not been defined when Texas was admitted as a State into the Union, with the territory 'properly included within and rightfully belonging to the Republic of Texas.’ The settlement of that question, together with certain claims made by Texas against the United States, were among the subjects that engaged the attention of Congress during the consideration of the various measures constituting the Compromises of 1850. The result was the passage of the above act of September 9, 1850, c. 49, the provisions of which were promptly accepted by the State of Texas. This legislation of the two governments constituted a convention or contract in *107respect of all matters embraced by it. The settlement of 1850 fixed the boundary of Texas 'on the north’ to commence at the point at which the 100th meridian intersects the parallel of 36° 30' north latitude, and from that point the northern line ran due west to the 103d meridian, thence due south to the 32d degree of north latitude, thence on that parallel to the Rio Bravo del Norte, and thence with the channel of that river to the gulf of Mexico.” 162 U. S., at 39.
Drawing the line “to the Gulf of Mexico” is a far cry from drawing it to a point “three leagues” from the shore. What we do today is quite inconsistent with what a unanimous Court in United States v. Texas, supra, decided in 1896. What the Court said was not decided until 1850 we now say was decided earlier.
Though the United States and Mexico by the Treaty of Guadalupe Hidalgo established land boundaries between the two countries, Congress never recognized that the Treaty established any boundaries of Texas. In her 1836 statute, Texas not only claimed the three-league belt in the Gulf of Mexico but also much of the territory lying west and north of her present boundaries, including eastern New Mexico which, like the three-league belt, was acquired under the Treaty by the United States. Congress in the 1850 compromise paid Texas $10,000,000 to relinquish its claim to this territory. Yet this payment was regarded by Congress not as purchase price but as settlement of a disputed claim.11 Accordingly, it was early held that eastern New Mexico, though claimed by Texas, was not brought into the Union by the Joint *108Resolution of 1845 and that the Treaty of Guadalupe Hidalgo did not establish what the Texas boundaries had been at the time of its annexation. De Baca v. United States, 36 Ct. Cl. 407 (1901). I cannot understand how the Treaty can be said to have established a seaward boundary when it did not fix the inland boundaries of Texas. The Court does not suggest that all the land claimed by Texas in her 1836 statute and subsequently ceded to the United States in the Treaty of Guadalupe Hidalgo was “territory properly included within, and rightfully belonging to the Republic of Texas” within the meaning of the Joint Resolution of 1845. Yet I can see no basis for deciding that the Treaty, though not recognizing the validity of the western boundary claims of Texas, did establish and fix other Texas boundaries.12 If *109the Government was not negotiating on behalf of Texas in acquiring the eastern New Mexico territory; how can it be said to have done so with respect to the seaward boundary claim?
The southwestern boundary of Texas was confirmed in the 1850 Compromise to lie along the Rio Grande “to the Gulf of Mexico.” The 1838 Convention had fixed the eastern boundary at “the mouth of the Sabine.” Thus, on the two occasions when the United States and Texas negotiated and agreed upon boundaries and when they would have been most likely to have settled the question, no extension of the Texas territory into the Gulf was recognized. The conclusion for me is irresistable that the seaward boundary, so far as Texas was concerned, was so inconsequential as to require or receive no settlement. I conclude that in terms of § 4 of the 1953 Act the boundary of Texas reserved for later adjudication when Texas was admitted to the Union was on its seaward side never approved by Congress to be three leagues from shore.
Why then the reference in the Treaty to the “Boundary line” between the United States and Mexico as “three leagues” from land in the Gulf of Mexico?
The Court says that the United States in negotiating the Treaty attempted to follow the 1836 Texas Act. The pro jet of the Treaty given to Trist did provide for a boundary line commencing “three leagues from the land opposite the mouth of the Rio Grande.” 13 But neither it nor the accompanying instructions made any reference to the 1836 Act of Texas. Trist was not told to take the 1836 Act as his guide when it came to seaward boundaries. I can find nothing in the instructions to Trist which relates his duties in negotiating the Treaty tó what Texas had claimed in 1836, nor does the Court refer us to *110any such instruction. To be sure, Trist’s predecessor, John Slidell, had been advised by the Secretary of State, Mr. Buchanan, in a letter dated November 10, 1845, that “The Congress of Texas, by the act of December 19, 1836, have declared the Rio del Norte [Rio Grande], from its mouth to its source, to be a boundary of that republic.” 14 Trist knew of these earlier instructions.15 Yet if he followed them literally he would have negotiated a boundary beginning “at the mouth” of the Rio Grande not “three leagues from land opposite the mouth.” 16 And, as I have pointed out, the purpose of Trist’s mission was much different from that of Slidell’s. Slidell was sent to Mexico before the war to settle a boundary dispute. Trist went to obtain the fruits of our conquest of Mexico. The Court concedes that Slidell’s instructions demonstrate “total insensitivity to any problem of a seaward boundary.” I agree. But I cannot take the additional step that, although our State Department was wholly insensitive to the problem of a seaward boundary, it was nonetheless trying to stand in the shoes of Texas and get Mexico to validate the old boundary claims of Texas. So far as I can deduce, this is sheer speculation.
Much less speculative is the reason advanced in 1875 by Hamilton Fish, Secretary of State.
In 1874 Lord Derby had raised for Great Britain a question with regard to Spain’s claim of jurisdiction of *111two leagues from the Spanish coast.17 Hamilton Fish replied on January 22, 1875, as follows: 18
“. . . I have the honor to inform you that this Government has uniformly, under every administration which has had occasion to consider the subject, objected to the pretension of Spain adverted to, upon the same ground and in similar terms to those contained in the instruction of the Earl of Derby.
“We have always understood and asserted that, pursuant to public law, no nation can rightfully claim jurisdiction at sea beyond a marine league from its coast.
“This opinion on our part has sometimes been said to be inconsistent with the facts that, by the laws of the United States, revenue-cutters are authorized to board vessels anywhere within four leagues of their coasts, and that by the treaty of Guadalupe Hidalgo, so called, between the United States and Mexico, of the second of February, 1848, the boundary line between the dominions of the parties begins in the Gulf of Mexico, three leagues from land.
“It is believed, however, that in carrying into effect the authority conferred by the act of Congress referred to, no vessel is boarded, if boarded at all, except such a one as, upon being hailed, may have answered that she was bound to a port of the United States. At all events, although the act of Congress was passed in the infancy of this Government, there is no known instance of any complaint on the part of a foreign government of the trespass by a commander of a revenue-cutter upon the rights of its flag under the law of nations.
*112“In respect to the provision in the treaty with Mexico, it may be remarked that it was probably suggested by the passage in the act of Congress referred to, and designed for the same purpose, that of preventing smuggling. By turning to the files of your legation, you will find that Mr. Bankhead, in a note to Mr. Buchanan of the 30th of April, 1848, objected on behalf of Her Majesty’s government, to the provision in question. Mr. Buchanan, however, replied in a note of the 19th of August, in that year, that the stipulation could only affect the rights of Mexico and the United States, and was never intended to trench upon the rights of Great Britain, or of any other power under the law of nations.”
The Act referred to was that of March 2, 1799 (1 Stat. 627), which provided in § 54 that it shall be lawful for our collectors, naval officers, inspectors, and officers of revenue cutters to board ships bound to the United States “within four leagues of the coast” for the purpose of controlling or preventing smuggling.19
That this was the purpose gains collateral support from a series of treaties concluded by Mexico in the latter half *113of the nineteenth century with China,20 the Dominican Republic,21 El Salvador,22 France,23 Germany,24 the Netherlands,25 Norway and Sweden,26 and the United Kingdom,27 which state that the “three league” belt (or at *114times a broader one) was being used for certain limited reasons of law enforcement.
These treaties reflect what Hamilton Fish as Secretary of State said about the Treaty of Guadalupe Hidalgo and *115its “three league” provision. They show a practice of exercising extraterritorial regulation beyond the usual three-mile limit with respect to customs and smuggling. It is true that the Treaty of Guadalupe Hidalgo speaks in terms of “boundary.” But, if it meant “boundary” in the technical property sense, it would mark a line that separated the territory of the United States and Mexico and established a territorial claim good against all comers. Our State Department from the beginning insisted that was not intended. When Great Britain protested in 1848 that the Treaty of Guadalupe Hidalgo did not respect the three-mile limit which “is acknowledged by international law and practice as the extent of territorial jurisdiction over the sea that washes the coasts of states,” Secretary of State Buchanan’s answer (which, as we have noted, Hamilton Fish referred to in his communication of January 22, 1875) was as follows:28
“In answer I have to state, that the stipulation in the treaty can only affect the rights of Mexico and the United States. If for their mutual convenience it has been deemed proper to enter into such an arrangement, third parties can have no just cause of *116complaint. The Government of the United States never intended by this stipulation to question the rights which Great Britain or any other power may possess under the law of nations.”
That has consistently been our construction. I have already referred to what Secretary Pish said in 1875. When Mexico in 1935 undertook to extend the breadth of Mexican territorial waters from three to nine miles,29 our Ambassador Josephus Daniels on instructions from the State Department protested, reserving “all rights of whatever nature so far as concerns any effects upon American commerce from enforcement of this legislation.” 30 And when Mexico in reply31 referred to the Treaty of Guadalupe Hidalgo as justifying her claim to nine miles, the State Department reiterated among other things our consistent position that the treaty provision extending the “boundary” into the Gulf for three leagues was included to give the two nations jurisdiction to that distance at that particular point “to prevent smuggling.” 32
It seems apparent from this history that the United States in negotiating the Treaty of Guadalupe Hidalgo was far from determining that the metes and bounds of our property on the seaward side of the Gulf ran to three leagues. The three-league provision in purpose and presumed effect had quite a different aim. It had no aim to assert derivatively a title that Texas had claimed. Its aim was merely to mark a zone where, so far as the two contracting parties were concerned, our law enforcement agencies could maintain effective patrols. If this history shows nothing else, it shows that the United States had a national interest in having the three-league belt recog*117nized for its own purposes, whereas Texas up to the time oil was discovered offshore placed no value whatsoever on a seaward boundary. For me the argument becomes too thin to say that the United States, though nominally negotiating on her own behalf, was claiming the three-league maritime belt on behalf of Texas.
If we acted today with the precision and meticulous care which is demanded in title disputes, we could not, I think, say that the United States in the Treaty of Guadalupe Hidalgo recognized or approved the Texas claim that the territory of Texas extended three leagues from shore.
Yet if we are to decide these cases' by substandards (lessening the requirements of proof as we should do if Congress intended to grant whatever the parties fairly claimed), then I agree with Mr. Justice Black that the discrimination in favor of Texas and against Louisiana, Alabama, and Mississippi is quite unjustified.
If the southeast corner of Texas was three leagues offshore, it is difficult for me to see how the southwest corner of Louisiana was not at the same point. From the beginning the United States and Spain fixed their corner west of the Mississippi “on the Gulph of Mexico, at the mouth of the river Sabine, in the sea.” 8 Stat. 254. If we move the Texas boundary out three leagues, it is hard to see why Louisiana’s does not accompany it. It has long been recognized that a part of Louisiana’s border is “a water boundary” that extends “to the open sea or Gulf of Mexico,” Louisiana v. Mississippi, 202 U. S. 1, 43, and includes “the deep water sailing channel line as a boundary.” Id., at 44.
The enabling Act authorizing the people of the Territory of Orleans to form Louisiana described the territory as running “to the gulf of Mexico; thence bounded by the said gulf . . . including all islands within three leagues of the coast.” 2 Stat. 641. The boundaries described *118in the Act admitting Louisiana to the Union are similarly described as “to the gulf of Mexico . . . thence bounded by the said gulf . . . including all islands within three leagues of the coast.” 2 Stat. 701, 702.
As respects Mississippi, Congress in the Enabling Act (3 Stat. 348) provided that the territory included in the new State would run from a specified point on the Gulf of Mexico, “westwardly, including all the islands within six leagues of the shore.” This was the boundary description used since George III of Great Britain described West Florida as “bounded to the southward by the Gulf of Mexico,, including all islands within six leagues of the coast.” 33
Alabama when a territory had two of its boundaries described as “thence due south to the Gulf of Mexico, thence eastwardly, including all the islands within six leagues of the shore, to the Perdido river.” 3 Stat. 371. This language was repeated in the Enabling Act. 3 Stat. 489.
The United States concedes that, so far as Louisiana, Mississippi and Alabama are concerned, all the submerged lands between the mainland and the islands are sufficiently enclosed to constitute inland waters that passed to the State on its entry into the Union. Pollard v. Hagan, 3 How. 212. It further concedes that these States have rights to the submerged lairds within three miles of the islands under the ordinary three-mile rule.
If we were to require the degree of proof of ownership which is ordinarily required in title disputes, I would agree that neither Louisiana, Alabama, nor Mississippi has met the burden of proof. But if standards and requirements *119as lax as those used to grant Texas three leagues from shore are sufficient for her, they should be sufficient for these other three States.
The heart of the Texan claim is that the United States and Mexico recognized that there was a three-league maritime belt which each would respect and that this was done in recognition of the validity of the claims contained in the 1836 statute of Texas. This belt was called a “boundary”; but, as I have tried to demonstrate, it was not a territorial claim but only a demarcation of zones where the parties’ respective law enforcement activities would be recognized and approved. The Gulf presents peculiar problems due to its shallow coast. The shallowness of its waters is well documented and our Government was well aware of this condition in 1848.34 These are the persuasive facts behind the creation of the three-league belt by the Treaty of Guadalupe Hidalgo and by Mexico in the other treaties concerning the Gulf which she negotiated with other nations.
If the policy of measuring the zone of the United States as “three leagues” into the Gulf off the shore of Texas is to give Texas property rights to the submerged lands in that zone, the beneficiaries of that concern should be all our Gulf States. At best the language used to describe the seaward territories of Louisiana, Alabama, and Mississippi is ambiguous. The words “to the Gulf of Mexico .. . including all of the islands” within certain designated leagues of the shore can reasonably mean that the “boundary line” is marked by the islands. There is difficulty in that construction. Yet it is for me no more difficult than the method we use to give Texas a territorial claim in the same belt. All the States on the Gulf *120should be given the same benefit of the doubts that have been resolved in favor of Texas. The claim of Florida, as shown in United States v. Florida, decided this day, post, p. 121, is fully established by the standard I would ask Texas to meet. If we are to relax the standard of proof for the benefit of Texas, we should do so for all these claimants. In that posture, the claims of each of the other Gulf States which have gone “long-unchallenged,” as shown by Mr. Justice Black, are as clear as those of Texas.

 The Journal of the Joint Commission under date of May 21, 1840, states:
“. . .we proceeded to the entrance of the Sabine river into the Gulf of Mexico, and then, in virtue of our respective powers, and in conformity to the provisions of the convention between the two countries concluded at Washington the 25th day of April, 1838, we established the point of beginning of the boundary between the United States and the republic of Texas at a mound on the western bank of the junction of the river Sabine with the sea. . . . The mound was made by throwing up earth in a circular' form of fifty feet in diameter, and about seven feet high at its centre. . . .” S. Doc. No. 199, 27th Cong., 2d Sess. 59.


 S. Exec. Doc. No. 52, 30th Cong., 1st Sess. 83.


 Id., at 82.


 His first conference on January 2, 1848, was described in his own words as follows:
"President's message referred to by the Mexican Commissioners as founding our claim for extension of territory on the ground of indemnity for the expenses of the war. The causes of the war, & the question of justice in respect thereto, viewed by Mexico in a totally different light from that in which they are presented in the message. They propose arbitration as the first mode of settling this question and of determining the measure of indemnity justly due to the U. States. . . .” Papers of Nicholas P. Trist (Library Cong. 1917), Vol. 27, fol. 61009.


 H. R. Exec. Doc. No. 8, 30th Cong., 1st Sess. 3.


 Id., at 8.


 Ibid.


 Id., at 8-9.


 President’s Message to Congress, July 6, 1848, S. Exec. Doc. No. 60, 30th Cong., 1st Sess. 1.


 Id.., at 2.


 See Message of President Fillmore to Congress, Aug. 6, 1850, Cong. Globe, 31st Cong., 1st Sess. 1525-1526; letter from Daniel Webster, Secretary of State, to P. H. Bell, Governor of Texas, Aug. 5, 1850, id,., at 1526-1527; remarks of Senator Pearce, sponsor of the bill, id., at 1540-1542.


 The Court suggests, ante, note 100, that while the United States pressed Texas' claim to the three-league belt, Texas’ claim to eastern New Mexico “obviously was not pressed against Mexico on Texas’ behalf.” Yet the evidence relied upon by the Court in finding that the United States pressed the Texas claim to a three-league belt supports no such distinction. The statement of President Polk to Congress (H. It. Exec. Doc. No. 60, 30th Cong., 1st Sess. 4, 7) said, “The Congress of Texas, by its act of December 19, 1836, had declared the Rio del Norte to be the boundary of that republic.” The instructions to John Slidell (S. Exec. Doc. No. 52, 30th Cong., 1st Sess. 75) read, “The Congress of Texas, by the act of December 19, 1836, have declared the Rio del Norte, from its mouth to its source, to be a boundary of that republic.” The Court relies on this evidence in finding that the United States was confirming the claims in the Texas act of 1836, insofar as it related to a seaward boundary but not insofar as the act claimed ownership of all land lying east of the Rio Grande. Since these communications expressly referred to the Texas claim to the territory east of the Rio Grande, from its mouth to its source, which included eastern New Mexico, whereas they were wholly silent on any claim to a seaward territory, the Court’s conclusion that the seaward claim was pressed and approved while some territorial claims were not, seems fanciful to me.


 S. Exec. Doc. No. 52, 30th Cong., 1st Sess. 86.


 Id., at 75.


 Papers of Nicholas P. Trist (Library of Congress 1917), Vol. 33, fol. 62071.


 These instructions authorized Slidell “to pay five millions of dollars in case the Mexican government shall agree to establish the boundary between the two countries from the mouth of the Rio Grande, up the principal stream to the point where it touches the line of New Mexico; thence west of the river along the exterior line of that province, and so as to' include the whole within the United States. . . .” S. Exec. Doc. No. 52, 30th Cong., 1st Sess. 78.


 H. R. Exec. Doc. No. 1, Pt. 1, 44th Cong., 1st Sess. 641.


 Id., at 649-650.


 Chief Justice Marshall writing for the Court in Church v. Hubbart, 2 Cranch 187, 235, said:
“In different seas and on different coasts, a wider or more contracted range, in which to exercise the vigilance of the government, will be assented to. Thus in the channel, where a very great part of the commerce to and from all the north of Europe, passes through a very narrow sea, the seizure of vessels on suspicion of attempting an illicit trade, must necessariU be restricted to very narrow limits, but on the coast of South America, seldom frequented by vessels but for the purpose of illicit trade, the vigilance of the government may be extended somewhat further; and foreign nations submit to such regulations as are reasonable in themselves, and are really necessary to secure that monopoly of colonial commerce, which is claimed by all nations holding distant possessions.”


 “Article XI. . . . The two contracting parties agree upon considering a distance of three marine leagues, measured from the line of low tide, as the limit of their territorial waters for everything relating to the vigilance and enforcement of the customs-house regulations and the necessary measures for the prevention of smuggling.” 1 Laws and Regulations on the Regime of the High Seas (United Nations Legislative Series) 147.


 “Article 15. In all that concerns the police regulations of the ports, the loading and discharging of ships, and the custody of the merchandise and effects, the subjects of the two Powers shall be subject to the local laws and ordinances.
“With respect to Mexican ports, under this title are comprehended the laws and ordinances promulgated, or that may be promulgated in the future, by the federal Government, as also the dispositions of the local authorities within the limits of the sanitary police.
“The contracting parties agree to consider as the limit of the territorial jurisdiction on their respective coasts the distance of twenty kilometres, counted from the line of lowest tide. Nevertheless, this rule shall only be applied for the carrying out of the custom-house inspection, the observance of the custom-house regulations, and the prevention of smuggling; but on no account shall it apply to the other questions of international maritime law.
“It is equally understood that each one of the contracting parties shall not apply the said extension of the limit of jurisdiction to the ships of the other contracting party, except when this contracting Power proceeds in the same manner with the ships of the other nations with which it has treaties of commerce and navigation.” Id,., at 153, 154.


 “Article XXI. It is agreed between the High contracting parties that the limit of sovereignty in the territorial waters adjacent to their respective coasts comprises a distance of twenty kilometres, counted from the line of lowest tide: but this rule shall apply only as regards the exercise of the right of police, for the execution of customs ordinances and the prevention of smuggling, and in respect of matters concerning the security of the country. In no case shall such limit be applicable to other questions of international maritime law.” Id., at 156.


 “Article 15. ... The contracting parties agree to consider as the limit of territorial sovereignty on their respective coasts a distance of twenty kilometres from the line of lowest tide.
“At all times this rule shall be applicable only for exercising customs control, for executing customs ordinances, and for the regulations against contraband, and shall never be applied, on the other hand, in all other questions of international maritime law. It is likewise understood that each of the contracting parties will apply said extent of the limit of sovereignty to the vessels of the other contracting party only provided that said contracting party acts likewise toward vessels of other nations with which it has made treaties of commerce and navigation.” Id., at 169, 170.


 “Article VIII. . . . The two contracting parties agree to consider as the limit of maritime jurisdiction on their coasts, the distance of three sea leagues, reckoned from low-water mark. Nevertheless, this stipulation shall not have effect except as regards the- coastguard and custom-house service, and the measures for preventing contraband trade. As regards all other questions of international law it shall have no application. It is, however, to be understood that the aforesaid extension of maritime jurisdiction shall not be made applicable by one of the contracting parties as against the vessels of the other, unless that party shall treat in the same manner the vessels of all other nations with which it may have treaties of commerce and navigation.” Id., at 170.


 “Article 6. The high contracting parties agree to consider, as a limit of their territorial waters on their respective coasts, the distance of twenty kilometres reckoned from the line of low-water mark. Nevertheless this stipulation shall have no effect, except in what may relate to the observance and application of the custom-house regulations and the measures for preventing smuggling, and can in no way be extended to other questions of international maritime law.” Id., at 171.


 “Article VII. . . . The two contracting parties agree to consider as the limit of territorial seas on their respective coasts for the purpose of applying customs regulations and measures necessary for the prevention of smuggling, the distance of three marine leagues reckoned from low-water mark. It is understood, however, that with *115respect to other questions of international maritime law, this extension of territorial seas shall not be applied by one of the contracting parties to the vessels of the other, unless that party shall apply it equally to vessels of other nations with which she has concluded treaties of commerce and navigation.” Id., at 171-172.


 “Article IV. . . . The two Contracting Parties agree to consider as a limit of their territorial waters on their respective coasts, the distance of three marine leagues, reckoned from the line of low-water mark. Nevertheless, this stipulation shall have no effect, excepting in what may relate to the observance and application of the custom-house regulations and the measures for preventing smuggling, and cannot be extended to other questions of civil or criminal jurisdiction, or of international maritime law.” Id., at 172.


 1 Moore, Digest of International Law (1906), 730.


 1 Hackworth, Digest of International Law (1940), 639.


 99 Cong. Rec. 3623.


 Ibid.


 Id., at 3624.


 American State Papers, 5 Public Lands 756. Both East and West Florida were ceded to the United States by Spain in 1819. 8 Stat. 252, 254.


 See 7 British and Foreign State Papers 984; 9 British and Foreign State Papers 828-829; 18 British and Foreign State Papers 1403.